DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 7/13/22.  Claims 1-8, 10-20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-8, 10-20 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 7/13/22, especially p. 9-10 of the remarks.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Gauger (US 2007/0192155 A1), a method for project management where information  modules are provided and accessible by authorized project team members to assign tasks, prepare documents, request collaboration for information and issue resolution and smart  electronic mail notifications are provided to enable quick response to notifications with the ability to attach documents

B. Clemenson et al. (US 2008/0071562 A1), a system for tracking construction with a user interface enables a user to associate a poly-line representation of a facility floor plan, having a plurality of shapes that correspond to contiguous areas of the facility floor plan, with a database of business parameters relating to condition of the contiguous areas where a report generator generates a visual representation of the facility floor plan that maps the business parameters of the database onto the contiguous areas of the poly-line representation and that modifies the visual representation in accordance with updated business parameters values of the database

C. McLees et al. (US 2011/0119195 A1), a system for managing a technical project and in particular the infrastructure design phase of the technical project where  embodiments provide for an end-to-end project delivery tool that includes defining the infrastructure design requirements of the technical project

D. Golparvar-Fard et al. (US 2013/0155058 A1), a method for monitoring construction progress may include storing in memory multiple unordered images obtained from photographs taken at a site; melding the multiple images to reconstruct a dense three-dimensional (3D) as-built point cloud model including merged pixels from the multiple images in 3D space of the site; rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model"); and overlaying the 3D as-built model with the 3D as-planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as-planned model

E. Gupta et al. (US 2014/0033068 A1), a method for collaborative review by generating a comment differentiation identifier that serves to differentiate the updated comment from the original comment, and storing at least a portion of the updated comment and the comment differentiation identifier in a collaboration comment repository. Using stored document version history and a timeline, the state of the document at a particular point in time, and a history of the comment series can be rendered as a result


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2016021217 A

Demian et al. "An empirical study of the complexity of requirements management in construction projects"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624